Title: Louisa Catherine Johnson to John Quincy Adams, 20 March 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London March 20th 1797
        
        I have recieved your letter of the 6 which gave me infinite satisfaction your approbation love and esteem being my greatest ambition and delight—
        My father talks of embarking early in July and preparations are making for our removal— I almost wish the time was arrived— though I know the advantages resulting from it, to the whole family, I cannot help regreting the necessity, of our renewed seperation however I know it must be, my friend, and though a kind of forced philosophy, I endeavor to be contented—
        I presume Mr. Humphrys does not regret his detension at Lisbon, as it certainly must be more agreeable to him, to remain some time with his Lady’s family, after his marriage, than to quit the Country immediately—
        I have lately been reading Lord Chesterfields letters to his Son, and think them very good, though he does mention the Ladies with so much severity—I cannot say I admire his sentiments altogether, they were written by a courtier, and addressed to one whom he intended should be the same. therefore I am not able to judge how proper such sentiments may be in such a situation— I dare say you have read them, and I should like to hear your opinion—
        All the family desire to be remembered, and my father wishes to know, if you would have any letters, he may recieve for you, forwarded by the Mails, as he says they sometimes remain with him a considerable time, for want of private opportunities—
        Present my respects to your brother, and be assured, I shall invariably remain, your tenderly attached,
        
          Louisa. C. Johnson
        
      